Remarks
Claims 1, 3-10, 12-14, 16-18, and 20-22 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant takes issue with the access limitation, provides Applicant’s understanding of a portion of the rejection, and alleges “while Campero mentions validating information (i.e., a token) at paragraphs [0010] and [0031] there is no discussion at these paragraphs, the additional cited paragraphs or elsewhere that the token is proven effective by applying a key, or for that matter a function, to the information/token to determine an expected value.”  Campero is not cited as disclosing use of a key.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Campero certainly uses a function, such as a validation function, to validate the token.   The expected output may be any output such as a validation/authorization signal, as in Campero.  
i.e., the blockchain concept as a ‘source of truth’).”  The Examiner thanks Applicant for showing that Griffin discloses that which Griffin is cited for.  The claims do not prohibit validating an entire block on the blockchain.  Therefore, by validating an entire block that includes the validation grant, for example, as in Campero, the combination clearly discloses determining whether the record includes an effective authentication token by applying a key to the record (which is in the block, which Applicant admits is authenticated by Griffin).  Applicant appears to be simply arguing each reference in a vacuum without taking the combination into consideration.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant takes issue with the subject matter amended into the independent claims, provides Applicant’s understanding of a portion of the rejection, and alleges updated token (i.e., updated meaning the existing token is ineffective) in response to authenticating a user’s credentials.  Moreover, Campero does not teach that such updating of the token occurs in response to determining that an authentication record does not include an effective token.”  To the contrary, Campero clearly discloses providing an updated token (e.g., a recorded grant/denial) after authenticating the user credentials (e.g., those on a badge of the user) after determining that an effective token is not present (e.g., after a period of time has elapsed or when a user has not yet authenticated).  Therefore, Campero certainly discloses the argued subject matter.  
Applicant then provides a summary argument with respect to Griffin and Tosey.  However, Applicant provides no actual argument against either reference.  Tosey has been cited as disclosing the following:
Tosey also discloses in response to determining that the authentication record does not include an effective authentication token (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; determining a timer (e.g., rapid idle timeout) has not elapsed, for example):
Request credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; initial authentication, after 
Receive the credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures); and
Authenticate the credentials (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures)…
None of this has been argued.  Thus, such stands as fact.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-10, 12-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campero (U.S. Patent Application Publication 2018/0075677) in view of Griffin (U.S. Patent 10,805,067) and Tosey (U.S. Patent 7,100,203).
Regarding Claim 1,
Campero discloses a system operatively connected with a block chain distributed network for using the block chain distributed network for facilitating network authentication for real time interactions using pre-authorized data records, the system maintained by an entity, the system comprising:
A memory device (Exemplary Citations: Figures 6 and 8 and associated description); and
A processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer readable program code to (Exemplary Citations: Figures 6 and 8 and associated description):
Receive, at a node of a block chain distributed network, an authentication record associated with a user of a data network (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; credential or other authentication transaction within ledger, for example);
Store, in a distributed ledger that is updated based on communications from the block chain distributed network, the authentication record (Exemplary Citations: for example, 
Access the distributed ledger to determine whether the authentication record includes an effective authentication token by applying a function to an authentication token in the authentication record to determine an expected output (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; validating authentication/grant/denial, for example); and
In response to determining that the authentication record includes an effective authentication token, authenticate the user using the effective authentication token (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; authenticating user, for example);
In response to determining that the authentication record does not include an effective authentication token (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; user not authenticated yet or period of time has elapsed, for example):
Request credentials from the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; request the user be authenticated via badge, for example);
Receive the credentials from the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; receive credentials on badge from user, for example);

Create an updated authentication token based on authenticating the credentials (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; recording the grant/denial of access, for example); and
Record the updated authentication token as an updated authentication record on the distributed ledger (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures).  
But does not explicitly disclose that applying a function comprises applying a key.    
Griffin, however, discloses receive, at a node of a block chain distributed network, a record associated with a user of a data network (Exemplary Citations: for example, Column 3, line 28 to Column 4, line 46; Column 5, lines 7-45; Column 5, line 62 to Column 6, line 21; Column 7, lines 23-29; Column 8, lines 44-64; and associated figures; accessing singly or doubly linked blockchain block(s), for example);
Store, in a distributed ledger that is updated based on communications from the block chain distributed network, the record (Exemplary Citations: for example, Column 3, line 28 to Column 4, line 46; Column 5, lines 7-45; Column 5, line 62 to Column 6, line 21; Column 7, 
Access the distributed ledger to determine whether the record includes effective data by applying a key to data in the record to determine an expected output (Exemplary Citations: for example, Column 3, line 28 to Column 4, line 46; Column 5, lines 7-45; Column 5, line 62 to Column 6, line 21; Column 7, lines 23-29; Column 8, lines 44-64; and associated figures; validating block(s) using key(s), for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the doubly-linked blockchain techniques of Griffin into the access management system of Campero in order to allow for random access and verification of blocks in a ledger, provide a blockchain that can be walked forward and backward, to increase the efficiency of the ledger, and/or to provide for a seamless transition between singly and doubly linked blockchains.  
Tosey also discloses in response to determining that the authentication record does not include an effective authentication token (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; determining a timer (e.g., rapid idle timeout) has not elapsed, for example):
Request credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 
Receive the credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures); and
Authenticate the credentials (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the reauthorization techniques of Tosey into the access management system of Campero as modified by Griffin in order to re-authorize a user significantly faster than by requiring full credential authentication every time, to ensure that an authentic/authorized user is still using a machine after a certain time period, to save power by making the machine go standby/inactive after a certain time period, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a computer program product claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 18,

Regarding Claim 3,
Campero as modified by Griffin and Tosey discloses the system of claim 1, in addition, Campero discloses that the processing device is further configured to execute computer readable program code to:
Receive a request from a user to perform a transaction (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; request to authenticate or access PII, for example); and
In response to receiving the request to perform the transaction, access the distributed ledger to determine whether the authentication record includes the effective authentication token (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; checking for credential/authorization, for example).  
Regarding Claim 12,
Claim 12 is a computer program product claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,

In response to determining that the authentication record includes the effective authentication token, establish authentication of the user for a predetermined time period, wherein subsequent transaction requests received within the predetermined time period do not require re-authentication (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; allow access, for example; allow access if user is already authenticated if within period of time, for example); and
Tosey discloses in response to determining that the authentication record includes the effective authentication token, establish authentication of the user for a predetermined time period, wherein subsequent transaction requests received within the predetermined time period do not require re-authentication (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; no re-authentication required until a given time has elapsed, for example).  
Regarding Claim 13,
Claim 13 is a computer program product claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,

In response to determining that the authentication record includes an effective authentication token, establish authentication of the user for a predetermined time period, wherein subsequent transaction requests received within the predetermined time period do not require complete re-authentication (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures); and
Tosey discloses in response to determining that the authentication record includes an effective authentication token, establish authentication of the user for a predetermined time period, wherein subsequent transaction requests received within the predetermined time period do not require complete re-authentication (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; no re-authentication required or less than full authentication required (e.g., request that the user click on a character, click on an icon, press a key, utter a word/phrase, move the cursor to a certain location, etc., as examples), for example).  
Regarding Claim 14,
Claim 14 is a computer program product claim that corresponds to system claim 5 and is rejected for the same reasons.  
Regarding Claim 6,

In response to receiving a second transaction request associated with a second transaction, requesting authentication credentials for re-authentication of the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures);
Receiving the authentication credentials from the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures); and
Re-authenticating the user to perform the second transaction (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures); and
Tosey discloses in response to receiving a second transaction request associated with a second transaction, requesting less than full authentication credentials for re-authentication of the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; request that the user click on a character, click on an icon, press a key, utter a word/phrase, move the cursor to a certain location, etc., as examples);
Receiving the less than full authentication credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 
Re-authenticating the user to perform the second transaction (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; authenticate user response, for example).  
Regarding Claim 22,
Claim 22 is a computer program product claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Campero as modified by Griffin and Tosey discloses the system of claim 3, in addition, Campero discloses that the processing device is further configured to execute computer readable program code to:
In response to determining that the authentication record includes the effective authentication token, establish authentication of the user for a predetermined type of transaction, wherein subsequent transaction requests received that match the predetermined type of transaction do not require complete re-authentication (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures); and
Tosey discloses in response to determining that the authentication record includes the effective authentication token, establish authentication of the user for a predetermined type of transaction, wherein subsequent transaction requests received that match the predetermined type of 
Regarding Claim 21,
Claim 21 is a computer program product claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Campero as modified by Griffin and Tosey discloses the system of claim 1, in addition, Campero discloses that the processing device is further configured to execute computer readable program code to:
Record the updated authentication record on a distributed ledger (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures); and
Griffin discloses record the updated record on a second distributed ledger different than the distributed ledger (Exemplary Citations: for example, Abstract, Column 3, line 28 to Column 4, line 46; Column 5, line 46 to Column 8, line 43; and associated figures; as well as many more portions of the document; storing transaction on doubly linked blockchain which is different from singly linked blockchain, for example).  
Regarding Claim 16,
Claim 16 is a computer program product claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 9,

Access a set of rules configured to cause the system to access the updated authentication record to facilitate performance of a real time interaction (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; allowing or denying a transaction (e.g., PII access) based on authentication within the ledger, for example).  
Regarding Claim 17,
Claim 17 is a computer program product claim that corresponds to system claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.